DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the recitation of amended claim 1: “a chassis that defines a plurality of floating device housings, wherein the chassis includes a respective chassis location identification feature that is located adjacent each floating device housing and that is not configured to receive data and transmit that data to any other subsystem in the chassis, and wherein each respective chassis location identification feature includes a different physical configuration that is configured to identify the relative location of that floating device housing in the chassis” in combination with the rest of the claim is not taught by the prior art on record. Furthermore, the Remarks filed 05/09/2022 (pages 11-12), demonstrates that the combination of references  Leman, Norton and Dodson does not address the amended limitations regarding data transfer to other subsystems. Similar limitations also recited in claim 7, lines 4-8, and claim 14, lines 9-11.  Thus claims 1-20 are allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references indicate the current state of the art: US 20190018698 A1, US 8868957 B2, US 20140108827 A1, US 8625596 B1, US 8356270 B2, and US 20080225856 A1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184




/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184